DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 7-8, 14-17, 19-20 are rejected in the Instant Application.
Claims 6, 18 are objected to as being allowable subject matter. 
Claims 9-13 have been withdrawn per the response to restriction filed 06/10/2022. 

Allowable Subject Matter
Claims 6, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of Korean Patent Application 10-2020-0064825 filed May 29, 2020.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beruto et al. (US20190230705A1) hereinafter Beruto in view of Vu et al. (US7957777B1) hereinafter Vu further in view of Cheng et al. (WO2013026316A1) hereinafter Cheng

Regarding claims 1, 14. Beruto teaches a operation method of a first communication node constituting a network (Fig 1), the operation method comprising:
transmitting the message (¶0010 see device of said plurality is provided with a module for controlling access of the device to the medium, a module for transmitting data over the medium, and a module for exchanging data between the access control module and the transceiver module).
Beruto teaches sending messages in a network however does not explicitly teach a vehicle network and transitioning an operation state of the first communication node to a wake-up state when a preconfigured event is detected
Vu however in the same field of computer networking teaches a vehicle network (Col 13 lines 5-15 see powertrain control system 432 may be connected to memory 447 such as RAM, ROM, low latency nonvolatile memory such as flash memory and/or other suitable electronic data storage. The powertrain control system 432 also may support connections with a WLAN via WLAN interface 448. Vehicle 430 may also include a power supply 433) and transitioning an operation state of the first communication node to a wake-up state when a preconfigured event is detected (Col 6 lines 50-60 see Host interface module 50 also generates a wake interrupt request signal (WAKE IRQ) 62 and/or a command interrupt request signal (COMMAND IRQ) 64 in response to receiving predetermined respective API messages)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network and message transmission of Beruto and the teachings of Vu for utilizing wakeup messages based on an event and sending this on vehicle networks to combine the teachings such that Beruto utilizes the network and wake-up functionality of Vu. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for reduced usage of interfaces (Col 1 lines 25-30).
Beruto teaches a physical layer collision avoidance (PLCA) function  (¶0046 further see fig 2)
Beruto does not explicitly teach determining whether a physical layer collision avoidance (PLCA) function is deactivated; in response to determining that the PLCA function is deactivated, generating a message including an indicator indicating that the PLCA function is deactivated
determining whether a physical layer collision avoidance (PLCA) function is deactivated; in response to determining that the PLCA function is deactivated, generating a message including an indicator indicating that the PLCA function is deactivated
Cheng teaches determining whether a function is deactivated; in response to determining that the function is deactivated, generating a message including an indicator indicating that the function is deactivated (Page 2 ¶1 the terminal for MIMO function processing comprises: a sending unit, configured to send an acknowledgement message to the base station after the MIMO function on the terminal is activated or deactivated according to the physical layer indication message. Preferably, the receiving unit - message may also be used to carry the above information indicating the activation or deactivation of the MIMO function on the terminal. First, the parameters related to MIMO function activation and deactivation in HSSCCH)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the PLCA functionality of Beruto and the teachings of Cheng for sending a message if a function is deactivated to combine the teachings such that Beruto utilizes sending messages if functionality is disabled of Cheng. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce overhead and time for signaling processes (Cheng abstract).
Regarding claim 14: Beruto further teaches a processor; and a memory storing at least one instruction executable by the processor, wherein when executed by the processor, the at least one instruction causes the processor to (¶0065 see devices further see Fig 2 Devices 201 can be any type of computer devices which are able to connect to the medium. As an example, network 200 can be a network of sensors and actuators within a car, therefore devices 201 can be a power train control module, a throttle sensor, a manifold absolute pressure sensor, a mass air flow sensor, and the like)

Regarding claims 2, 15. The operation method according to claim 1, wherein the message is a network management (NM) message, and the indicator further indicates that the first communication node has not transmitted a first beacon (Beruto ¶0097 see module that does not receive a valid start frame delimiter is not the master RS module, then it moves to the RESYNC state 300, thereby waiting for reception of the BEACON signal and forfeiting its transmit opportunity. The reason for moving to this state, is that if no valid SFD has been received, then this means that the RS module is probably not synchronized and therefore is not in the position to correctly assess when it is its transmitting opportunity. In the RESYNC state 300 the device will be able to receive data, but not to transmit).
Regarding claim 3. The already combined references teach the operation method according to claim 2, wherein the indicator further indicates an operation status of the PLCA function as one of a disabled state, a resynchronization state, and a recovery state (Beruto ¶0067 see Physical Layer Signaling (PLS) service primitives defined in IEEE 802.3 via the PLCA state machines, variables and functions  ¶0097 see RS module that does not receive a valid start frame delimiter is not the master RS module, then it moves to the RESYNC state 300, thereby waiting for reception of the BEACON signal and forfeiting its transmit opportunity. The reason for moving to this state, is that if no valid SFD has been received, then this means that the RS module is probably not synchronized and therefore is not in the position to correctly assess when it is its transmitting opportunity. In the RESYNC state 300 the device will be able to receive data, but not to transmit).
Regarding claims 4, 16. The already combined references teach the operation method according to claim 1, wherein in response to determining that the PLCA function is deactivated, the first communication node operates based on a carrier sense multi-access/collision detection (CSMA/CD) function (Beruto ¶0027 see process converges after some iterations as in CSMA/CD backoff mechanism).
31
Regarding claims 5, 17. The already combined references teach the operation method according to claim 1, wherein the message further includes range information of local identifiers (IDs) for determining a second communication node to transmit a second beacon (Beruto ¶0023 see Each data exchange module of said plurality of devices comprises a counter which is set to 0 when the beacon signal is received, and which is incremented after a previous transmission end or, if no transmission occurred, after said predetermined time range has expired. In this embodiment, the opportunity to transmit is offered to the data exchange module whose identifier equals the value of the counter. This solution provides a smart, but easy to implement, solution to offer cyclically an opportunity to transmit to the data exchange modules of all the devices connected to the network).
Regarding claims 7, 19. The already combined references teach the operation method according to claim 6, wherein a communication node having a smallest local ID among the plurality of local IDs included in the range information is determined as the second communication node (Beruto ¶0023 see Each data exchange module of said plurality of devices comprises a counter which is set to 0 when the beacon signal is received, and which is incremented after a previous transmission end or, if no transmission occurred (increment indicates that )).
Regarding claims 8, 14. The already combined references teach the operation method according to claim 5, wherein the message further includes a master ID of a communication node operating as a master node, and the master ID indicates a source ID of the communication node operating as a current master node (Beruto ¶0088 see NETX_TS state 305 and increment the value of the counter curlD of one unit. If the incremented curlD on the master RS module has reached a value MAX_ID, equal to the number of devices 201, the master RS resets its own curlD and moves back to state 300 to send a new beacon. On reception of said beacon signal the slave RS modules moves from WAIT_TO state to state 307 then to state 300, resetting their own curlD counters).
Claims 9-13: (Withdrawn from consideration)



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449